EXHIBIT 10.12
(SAFEGUARD LOGO) [c81980c8198000.gif]
435 Devon Park Drive
Building 800
Wayne, PA 19087
610.293.0600
(FAX) 610.293.0601
December 3, 2008
Mr. Brian J. Sisko
230 Oakwood Lane
Phoenixville, PA 19460
Dear Brian:
You previously entered into an employment letter, dated August 20, 2007 (the
“Prior Agreement”) with Safeguard Scientifics, Inc. (“Safeguard”) and commenced
employment with Safeguard on or after the date of the Prior Agreement (the
actual date your employment began is herein referred to as your “Commencement
Date”). In order to address concerns raised by certain terms of the Prior
Agreement under Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”), we hereby modify your Prior Agreement to incorporate certain changes
relating to Section 409A in this letter (“New Agreement”). This New Agreement
replaces the Prior Agreement, which is hereby terminated.
Salary and Cash Incentives. Your current annual salary is $340,000. As a matter
of maintaining competitive employment terms, salaries are reviewed annually
against internal and external peer groups, and individual performance, and, if
appropriate, adjusted upwards.
You will also be eligible to participate in the Safeguard annual management
incentive program (MIP), at a minimum target payout of $250,000. Any reduction
in your target payout or annual bonus opportunity will constitute a material
breach of this New Agreement by Safeguard. The overall MIP goals are determined
at the beginning of each year, and approved for payment annually, after the
year-end audited results, by the Compensation Committee of the Board. Actual
payments of amounts pursuant to your MIP award will be made to you on or after
January 1, but prior to March 15, of the calendar year next following the
calendar year in which the payment is earned, subject to completion of
Safeguard’s audit for the applicable fiscal year. Your individual actual payout
amount will be determined by your performance against your individual objectives
and by the overall performance of Safeguard against established corporate
objectives. Per the terms of the Prior Agreement, you were paid a bonus
following the Commencement Date, the net after-tax proceeds of such bonus amount
to be used to purchase Safeguard’s Common Stock in one or more market
transactions.

 

 



--------------------------------------------------------------------------------



 



Fringe Benefits. You are also eligible to participate in Safeguard’s health,
dental, vision, disability, 401(k), deferred compensation program, and other
benefit plans generally available to Safeguard executive employees from time to
time. In addition, so long as you are an employee and Safeguard offers these
benefits generally to other principals or executives, you will be paid a car
allowance at the rate of $10,000 per annum; you will receive a non-accountable
annual expense allowance of $8,000 per annum (payable in February of each year;
you will be entitled to participate in Safeguard’s executive medical plan as in
effect from time to time; and, subject to evidence of insurability, you will be
entitled to company-paid universal life insurance providing coverage of $750,000
in addition to Safeguard’s normal group life insurance plans offered to
employees generally. You will also be entitled to vacation at the annual rate of
four weeks of vacation per year and other benefits as outlined on the
description of Safeguard benefits previously provided to you.
Severance. Subject to the terms and conditions set forth below, in the event
that (A) your employment with Safeguard is terminated by Safeguard without
“cause” (as defined below) or by you for “good reason” (as defined below) within
18 months following a “change of control” (as defined below) of Safeguard
(“Change of Control Termination”) or (B) your employment with Safeguard
terminates for any reason other than (i) your death or disability,
(ii) Safeguard’s termination of your employment for cause or (iii) your
resignation without good reason (such a termination, a “Severance Termination”),
Safeguard will provide you with the following benefits, which together with any
benefits provided under the applicable terms of any other plan or program
sponsored by the Safeguard (other than any plan, program or arrangement intended
to pay severance benefits following termination of employment), and applicable
to you, will be the only severance benefits or other payments in respect of your
employment with Safeguard to which you will be entitled. The benefits you
receive under this New Agreement will be in lieu of all salary, accrued vacation
and other rights that you may have against Safeguard or its affiliates, and,
except as otherwise noted below, will be paid within the later of 45 days after
your date of termination or Safeguard’s receipt of your request for
reimbursement, subject to your execution and nonrevocation of the General
Release described below.

•   You will receive a payment in respect of your current year’s bonus equal to
the product of (i) your annual target bonus (of at least $250,000), multiplied
by (ii) Safeguard’s percentage achievement of its annual Management Incentive
Plan objectives as determined by the Compensation Committee as of the end of the
calendar quarter closest to your date of termination, multiplied by (iii) a
fraction, the numerator of which is the number of days in Safeguard’s fiscal
year elapsed at the time of the termination and the denominator of which is 365.
Payment under this provision will be made within 60 days after the end of the
quarter for which the determination in (ii) is made.   •   If (A) there is a
Change of Control Termination or (B) a Severance Termination, you will receive a
lump sum payment equal to the product of (i) 1.5 multiplied by (ii) your annual
salary then in effect (which will not be less than $340,000).   •   Except as
provided below, you will only vest in your interests under and you will receive
benefits in accordance with the terms and conditions set forth in Safeguard’s
various long-term incentive plans.   •   You will receive up to 12 months’
continued coverage under Safeguard’s medical and health plans(not including
dental coverage), which coverage will run concurrent with the coverage provided
under Section 4980B of the Code.

 

-2-



--------------------------------------------------------------------------------



 



•   You will receive a lump sum payment equal to the cost that would be incurred
by Safeguard, as reasonably determined by Safeguard, to waive the applicable
premium otherwise payable for COBRA continuation coverage for you (and, to the
extent covered immediately prior to the date of your termination, your spouse
and dependents) with respect to dental insurance for a period of 12 months
following the date of your termination.   •   You will be entitled to
reimbursement of any medical, vision, or dental expenses incurred by you (and,
to the extent covered immediately prior to the date of your termination, your
spouse and dependents) which are not covered by Safeguard’s medical, vision
and/or dental insurance for a period of 12 months following the date of your
termination. No such reimbursement will be made to the extent such expenses
exceed $5,000, in the aggregate, per calendar year.   •   You will be entitled
to reimbursement of the cost of life insurance coverage under the universal life
insurance policy which was purchased by Safeguard, in your name, during your
employment (“Executive Insurance Policy”) for a period of 12 months, based on
Safeguard’s monthly cost of such coverage on your termination date. Such
reimbursement will only be made to the extent you continue to pay the premiums
for such Executive Insurance Policy and thereafter submit to Safeguard the paid
bill for your Executive Insurance Policy.   •   On or before the end of the
second calendar year beginning after your termination of employment, Safeguard
will reimburse you for up to $20,000 for documented outplacement services or
office space which you secure within such time period.   •   You will be
reimbursed promptly for all your reasonable and necessary business expenses
incurred on behalf of Safeguard prior to your termination date in accordance
with Safeguard’s customary policies.   •   If you experience a Change of Control
Termination as described above, (A) you will become fully vested in all of your
outstanding stock options and you may exercise (i) those stock options that were
subject to time-based vesting during the 36-month period following your
termination of employment (unless any of the options would by their terms expire
sooner, in which case you may exercise such options at any time before their
expiration), and (ii) those stock options that were subject to market-based
vesting during the 24-month period following your termination of employment
(unless any of the options would by their terms expire sooner, in which case you
may exercise such options at any time before their expiration), and (B) you will
become fully vested in all of your outstanding restricted stock awards and
deferred stock units, if any.   •   If you experience a Severance Termination as
described above, (A) you will become fully vested in your outstanding time-based
stock options that were subject to time-based vesting and you may exercise those
stock options during the 36-month period following your termination of
employment (unless any of the options would by their terms expire sooner, in
which case you may exercise such options at any time before their expiration),
(B) you may exercise your vested outstanding market-based options during the
12-month period following your termination of employment (unless any of the
options would by their terms expire sooner, in which case you may exercise such
options at any time before their expiration), and (C) the Board, in its
discretion, may accelerate the vesting of any restricted stock grants and
deferred stock units, if any.

 

-3-



--------------------------------------------------------------------------------



 



All compensation and benefits described in this New Agreement will be offered in
return for and contingent on your execution, non-revocation and performance of
the General Release and Agreement substantially in the form attached to this New
Agreement as Exhibit A.
Upon your termination of employment with Safeguard in connection with a change
of control, as discussed above, if it is determined that any payment or
distribution by Safeguard of benefits provided under this New Agreement or any
other benefits due upon a change of control (the “Change of Control Benefits”)
would constitute an “excess parachute payment” within the meaning of Section
280G of the Code that would be subject to an excise tax under Section 4999 of
the Code (the “Excise Tax”), the following provisions will apply, unless
provided otherwise in the applicable plan, program or agreement that provides
change of control payments that are not paid pursuant to this New Agreement. If
the aggregate present value to you of receiving the Change of Control Benefits
and paying the Excise Tax is not greater than the aggregate present value to you
of the Change of Control Benefits reduced to the safe harbor amount (as defined
below), then Safeguard will reduce the Change of Control Benefits such that the
aggregate present value to you of receiving the Change of Control Benefits is
equal to the safe harbor amount. Otherwise you will receive the full amount of
the Change of Control Benefits and you will be responsible for payment of the
Excise Tax. For purposes of this paragraph “present value” will be determined in
accordance with Section 280G(d)(4) of the Code and the term “safe harbor amount”
will mean an amount expressed in the present value that maximizes the aggregate
present value of the Change of Control Benefits without causing any of the
Change of Control Benefits to be subject to the deduction limitations set forth
in Section 280G of the Code.
All determinations made pursuant to the foregoing paragraph will be made by a
professional advisor selected by Safeguard (the “Professional Advisor”), which
firm will provide its determinations and any supporting calculations both to
Safeguard and to you within 10 days of the termination date. Any such
determination by the Professional Advisor will be binding upon you and
Safeguard. You will then, in your sole discretion, determine which and how much
of the Change of Control Benefits will be eliminated or reduced consistent with
the requirements of the foregoing paragraph. All of the fees and expenses of the
Professional Advisor in performing the determinations referred to above will be
borne solely by Safeguard.
Except as otherwise specifically provided in the section entitled “Severance
Termination and Change of Control”, and subject to the requirements of the
section entitled “Section 409A Compliance” below, Safeguard will pay you the
lump sum payments described above within 45 days of your date of termination,
subject to your execution and non-revocation of the General Release and
Agreement (which will be substantially in the form attached as Exhibit A to this
New Agreement, but with such changes, if any, as recommended by Safeguard’s
counsel) and Non-Competition Agreement and such agreements have become
effective. Safeguard will prepare the final release within five business days of
your termination of employment. You will have 21 days in which to consider the
release although you may execute it sooner. Please note that the release has a
rescission period of seven days after which it becomes effective if not revoked.
All other payments will be made to you on the next regularly scheduled payroll
date after the date on which they become due.

 

-4-



--------------------------------------------------------------------------------



 



Except with respect to amounts subject to delayed payment because of the
application of Section 409A of the Code (as described in the section entitled
“Section 409A Compliance” below ), Safeguard will pay interest on late payments
at the prime rate at Safeguard’s agent bank plus two percent compounded monthly.
In addition, Safeguard will pay all reasonable costs and expenses (including
reasonable attorney’s fees and all costs of arbitration) incurred by you to
enforce this New Agreement or any obligation hereunder. Such payments will be
made to you within 60 days of the date the expense is incurred but in no event
later than the date which is on or before the last day of the calendar year
following the year in which the expense is incurred.
In this New Agreement, the term “cause” means (a) your failure to adhere to any
written Safeguard policy if you have been given a reasonable opportunity to
comply with such policy or cure your failure to comply (which reasonable
opportunity must be granted during the ten-day period preceding termination of
this New Agreement); (b) your appropriation (or attempted appropriation) of a
material business opportunity of Safeguard, including attempting to secure or
securing any personal profit in connection with any transaction entered into on
behalf of Safeguard; (c) your misappropriation (or attempted misappropriation)
of any Safeguard fund or property; or (d) your conviction of, or your entering a
guilty plea or plea of no contest with respect to, a felony, the equivalent
thereof, or any other crime with respect to which imprisonment is a possible
punishment.
In this New Agreement, the term “good reason” means (i) your assignment (without
your consent) to a position, title, responsibilities, or duties of a materially
lesser status or degree of responsibility than your current position,
responsibilities, or duties; provided, however, that a mere change in your area
of responsibilities will not constitute a material change if you are reasonably
suited by your education and training for such responsibilities and you remain
Senior Vice-President and General Counsel of Safeguard; (ii) a reduction of your
base salary; (iii) the relocation of Safeguard’s principal executive offices to
a location which is more than 30 miles away from the location of Safeguard’s
principal executive offices on the date of this New Agreement; or
(iv) Safeguard’s material breach of this New Agreement. Notwithstanding the
foregoing, no event or condition described in clauses (i) through (iv) will
constitute good reason unless (a) you give Safeguard written notice of your
intention to terminate your employment for good reason and the grounds for such
termination, (b) the notice described in (a) is provided within 90 days after
the event giving rise to the good reason termination occurs, and (c) such
grounds for termination (if susceptible to correction) are not corrected by
Safeguard within 30 days after its receipt of such notice. If Safeguard does not
correct the ground(s) for termination during the 30-day period following your
notice of termination, your termination of employment for good reason must
become effective within 90 days after the end of the cure period in order for
your termination to be treated as a “good reason” termination under this New
Agreement. If your termination occurs more than 90 days after the end of the
cure period, such termination will be treated as a voluntary termination other
than for “good reason” and you will not be entitled to severance benefits under
this New Agreement.

 

-5-



--------------------------------------------------------------------------------



 



A “change of control” will be deemed to have occurred if (i) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), other than any Safeguard
employee stock ownership plan or an equivalent retirement plan, becomes the
beneficial owner (as such term is used in Section 13(d) of the Exchange Act),
directly or indirectly, of securities of Safeguard representing 50% or more of
the combined voting power of Safeguard’s then outstanding voting securities,
(ii) the Board ceases to consist of a majority of Continuing Directors (as
defined below), (iii) the consummation of a sale of all or substantially all of
Safeguard’s assets or a liquidation (as measured by the fair value of the assets
being sold compared to the fair value of all of Safeguard’s assets), or (iv) a
merger or other combination occurs such that a majority of the equity securities
of the resultant entity after the transaction are not owned by those who owned a
majority of the equity securities of Safeguard prior to the transaction. A
“Continuing Director” will mean a member of the Board who either (i) is a member
of the Board at the date of this New Agreement or (ii) is nominated or appointed
to serve as a Director by a majority of the then Continuing Directors.
Terms of Employment, Agreements, Miscellaneous. You are an employee-at-will and
subject to the arrangements described in Safeguard’s employee handbook as
modified from time to time. In addition, your continued employment is subject to
your compliance with various covenants designed to protect Safeguard’s
confidential information and employee, customer and other relationships, as set
forth in the Non-Competition Agreement executed by you in connection with the
Prior Agreement.
We agree that you may continue to serve as a an adjunct professor at the Temple
University Fox School of Business and Management, and as a member of the Board
of Overseers of the Annenberg Center for Performing Arts so long as such service
does not interfere with the performance of your duties to Safeguard and that the
activities of these organizations do not compete with the activities of
Safeguard or our subsidiaries, partner companies or affiliates. You will not
serve as a director of any other company that is not affiliated with Safeguard
without the consent of our Board of Directors.
The provisions set forth in this New Agreement will inure to the benefit of your
personal representative, executors and heirs. In the event you die while any
amount payable under the New Agreement remains unpaid, all such amounts will be
paid in accordance with the terms and conditions of this New Agreement.
No term or condition set forth in this New Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and the Board of Safeguard or a duly authorized officer of
Safeguard.
You will not be required to mitigate the amount of any payment provided for in
this New Agreement by seeking other employment or otherwise.
You acknowledge that the arrangements described in this New Agreement will be
the only obligations of Safeguard or its affiliates in connection with any
determination by Safeguard to terminate your employment with Safeguard. This New
Agreement does not terminate, alter or affect your rights under any plan or
program of Safeguard in which you may participate or under which you are due a
benefit, except as explicitly set forth herein. Your participation in such plans
or programs will be governed by the terms of such plans and programs.

 

-6-



--------------------------------------------------------------------------------



 



The provisions set forth in this New Agreement will be construed and enforced in
accordance with the law of the Commonwealth of Pennsylvania without regard to
the conflicts of laws rules of any state.
Any controversy or claim arising out of or relating to this New Agreement, or
the breach thereof, will be settled by arbitration in Philadelphia,
Pennsylvania, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association, using one
arbitrator, and judgment upon the award rendered by the arbitrator may be
entered in any court of competent jurisdiction.
The obligations of Safeguard set forth herein are absolute and unconditional and
will not be subject to any right of set-off, counterclaim, recoupment, defense
or other right which Safeguard may have against you, subject to, in the event of
your termination of employment, your execution and performance of the General
Release and Agreement substantially in the form attached to this New Agreement
as Exhibit A and your performance of the Non-Competition Agreement in the form
attached to this New Agreement as Exhibit B.
Safeguard may withhold applicable taxes and other legally required deductions
from all payments to be made hereunder.
Safeguard’s obligations to make payments under this New Agreement are unfunded
and unsecured and will be paid out of the general assets of Safeguard.
This New Agreement constitutes the entire agreement and understanding with
respect to your severance arrangements, and supersedes any and all prior
agreements and understandings whether oral or written, relating thereto.
Compliance with Section 409A of the Code.
This New Agreement will be interpreted to avoid any penalty sanctions under
Section 409A of the Code. If any payment or benefit cannot be provided or made
at the time specified herein without incurring sanctions under Section 409A,
then such benefit or payment will be provided in full at the earliest time
thereafter when such sanctions will not be imposed. For purposes of Section 409A
of the Code, all payments to be made upon your termination of employment under
this New Agreement may only be made upon a “separation from service” within the
meaning of such term under Section 409A of the Code, each payment made under
this New Agreement will be treated as a separate payment and the right to a
series of installment payments under this New Agreement is to be treated as a
right to a series of separate payments. In no event will you, directly or
indirectly, designate the calendar year of any payments to be made to you under
this New Agreement. All reimbursements and in-kind benefits provided under this
New Agreement will be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during your lifetime (or during a shorter
period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.

 

-7-



--------------------------------------------------------------------------------



 



Notwithstanding any provision in this New Agreement to the contrary, if at the
time of your separation from service with Safeguard, Safeguard has securities
which are publicly traded on an established securities market and you are a
“specified employee” (as defined in Section 409A of the Code) and it is
necessary to postpone the commencement of any severance payments otherwise
payable pursuant to this New Agreement as a result of such termination of
employment to prevent any accelerated or additional tax under Section 409A of
the Code, then Safeguard will postpone the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to you) that are not otherwise paid within
the short-term deferral exception under Section 409A of the Code and are in
excess of the lesser of two times your then-annual compensation or (ii) the
limit on compensation then set forth in Section 401(a)(17) of the code, until
the first payroll date that occurs after the date that is six months following
the your “separation from service” with Safeguard (as defined under Section 409A
of the Code). If any payments are postponed due to such requirements, such
postponed amounts will be paid in a lump sum to you on the first payroll date
that occurs after the date that is six months following your “separation from
service” with Safeguard. If you die during the postponement period prior to the
payment of the postponed amount, the amounts withheld on account of Section 409A
of the Code will be paid to the personal representative of your estate within
60 days after the date of your death.
If this New Agreement sets forth our agreement on the subject matter hereof,
kindly sign and return to us the enclosed copy of this New Agreement which will
then constitute our legally binding agreement.
Sincerely,
Safeguard Scientifics, Inc.

         
By:
  /s/ Peter J. Boni
 
   
 
  Peter J. Boni    
 
  President and Chief Executive Officer    

I agree to be bound by the terms and conditions of this New Agreement.

     
/s/ Brian J. Sisko
 
   
Brian J. Sisko
   

 

-8-



--------------------------------------------------------------------------------



 



EXHIBIT A
GENERAL RELEASE AND AGREEMENT
This GENERAL RELEASE AND AGREEMENT (hereinafter the “Agreement”) is made and
entered into as of this _____ day of _____, 20 _____, by and between Safeguard
Scientifics, Inc. (“Safeguard”) and Brian J. Sisko (“Employee”).
1. Background. The parties hereto acknowledge that this Agreement is being
entered into pursuant to the terms of the employment letter agreement, dated
December 3, 2008 between Safeguard and Employee (the “Employment Agreement”). As
used in this Agreement, any reference to Safeguard shall include its
predecessors and successors and, in their capacities as such, all of its
present, past, and future directors, officers, employees, attorneys, insurers,
agents and assigns; and any reference to Employee shall include, in their
capacities as such, his attorneys, heirs, administrators, representatives,
agents and assigns.
2. General Release.
(a) Employee, for and in consideration of the special benefits offered to him by
Safeguard specified in the Employment Agreement and intending to be legally
bound, does hereby REMISE, RELEASE AND FOREVER DISCHARGE Safeguard, of and from
any and all waivable causes of actions, suits, debts, claims and demands
whatsoever in law or in equity, which Employee ever had, now has, or hereafter
may have or which Employee’s heirs, executors or administrators may have, by
reason of any matter, cause or thing whatsoever, from the beginning of
Employee’s employment with Safeguard to the date of this Agreement, and
particularly, but without limitation, any claims arising from or relating in any
way to Employee’s employment or the termination of Employee’s employment
relationship with Safeguard, including, but not limited to, any claims arising
under any federal, state, or local laws, including Title VII of the Civil Rights
Act of 1964, as amended, 42 U.S.C. § 2000e et seq., (“Title VII”), the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (the “ADEA”), the
Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”), Employee
Retirement Income Security Act of 1974, as amended 29 U.S.C. § 301, et seq., as
amended (“ERISA”), the Pennsylvania Wage Payment and Collection Law, Pa. Stat.
Ann. tit. 43 §§ 260.1-260.11a (“WPCL”), the Pennsylvania Human Relations Act, 43
P.S. § 951 et seq. (the “PHRA”), and any and all other federal, state or local
laws, regulations, ordinances or public policies and any common law claims now
or hereafter recognized, including claims for wrongful discharge, slander and
defamation, as well as all claims for counsel fees and costs; provided, however,
that the Employee does not release or discharge Safeguard from any of its
continuing obligations to him expressly set forth in this Agreement and the
Employment Agreement.
(b) By signing this Agreement, Employee represents that Employee has not
commenced any proceeding against Safeguard in any forum (administrative or
judicial) concerning Employee’s employment or the termination thereof. If
Employee’s employment with Safeguard has been terminated on or before the date
of this Agreement, Employee further acknowledges that Employee was given
sufficient notice under the Worker Adjustment and Retraining Notification Act
(the “WARN Act”) and that the termination of Employee’s employment does not give
rise to any claim or right to notice, or pay or benefits in lieu of notice under
the WARN Act. In the event any WARN Act issue does exist or arises in the
future, Employee agrees and acknowledges that the payments and benefits set
forth in this Agreement shall be applied to any compensation or benefits in lieu
of notice required by the WARN Act, provided that any such offset shall not
impair or affect the validity of any provision of this Agreement or the
Employment Agreement.

 

 



--------------------------------------------------------------------------------



 



(c) Employee agrees that in the event of a breach of any of the terms of this
Agreement, Safeguard shall be entitled to recover attorneys’ fees and costs in
an action to prosecute such breach, in addition to compensatory damages, and may
cease to make any payments then due under this Agreement or the Employment
Agreement.
(d) Employee acknowledges that Safeguard’s obligations under the Employment
Agreement and this Agreement are the only obligations of Safeguard or its parent
organizations or affiliates in connection with the matters described herein and
therein.
(e) Employee agrees and acknowledges that this Agreement is not and shall not be
construed to be an admission by Safeguard of any violation of any federal, state
or local statue, ordinance or regulation or of any duty owed by Safeguard to
Employee.
4. Confidentiality; Non-Disparagement.
(a) Except to the extent required by law, including SEC disclosure requirements,
Safeguard and Employee agree that the terms of this Agreement will be kept
confidential by both parties, except that Employee may advise his family and
confidential advisors, and Safeguard may advise those people needing to know to
implement the above terms.
(b) Employee acknowledges and agrees that he is bound by the confidentiality
provisions of the Employment Agreement and that such terms remain in full force
and effect.
(c) Employee represents that Employee has not taken, used or knowingly permitted
to be used any notes, memorandum, reports, list, records, drawings, sketches,
specifications, software programs, data, documentation or other materials of any
nature relating to any matter within the scope of the business of Safeguard or
its affiliated or parent companies or concerning any of its dealings or affairs
otherwise than for the benefit of Safeguard. Employee shall not, after the
termination of Employee’s employment, use or knowingly permit to be used any
such notes, memoranda, reports, lists, records, drawings, sketches,
specifications, software programs, data, documentation or other materials, it
being agreed that all of the foregoing shall be and remain the sole and
exclusive property of Safeguard and that immediately upon the termination of
Employee’s employment, Employee shall deliver all of the foregoing, and all
copies thereof, to Safeguard, at its main office.
(d) In accordance with normal ethical and professional standards, Safeguard and
Employee agree that they shall not in any way engage in any conduct or make any
statement that would defame or disparage the other, or make to, or solicit for,
the media or others, any comments, statements (whether written or oral), and the
like that may be considered to be derogatory or detrimental to the good name or
business reputation of either party. It is understood and agreed that
Safeguard’s obligation under this paragraph extends only to the conduct of
Safeguard’s executive officers. The only exception to the foregoing shall be in
those circumstances in which Employee or Safeguard is obligated to provide
information in response to an investigation by a duly authorized governmental
entity or in connection with legal proceedings.

 

A-2



--------------------------------------------------------------------------------



 



5. Indemnity and Assistance.
(a) This Agreement shall not release Safeguard, or any of its insurance carriers
from any obligation it or they might otherwise have to defend and/or indemnify
Employee and hold harmless any other director or officer and Safeguard hereby
affirms its obligation to provide indemnification to Employee as a director,
officer or former director or officer of Safeguard, as the case may be, as set
forth in Safeguard’s bylaws and charter documents.
(b) Employee agrees that Employee will personally provide reasonable assistance
and cooperation to Safeguard in activities related to the prosecution or defense
of any pending or future lawsuits or claims involving Safeguard.
6. General.
(a) Employee acknowledges and agrees that he has 21 days to consider this
Agreement, and that Employee has been advised by Safeguard, in writing, to
consult with his attorney before signing this Agreement, and that Employee had
discussed this matter with his attorney before signing it. Employee further
acknowledges that Safeguard has advised him that he may revoke this Agreement
for a period of seven calendar days after it has been executed, with the
understanding that Safeguard has no obligations under this Agreement until the
seven day period has passed. If the seventh day is a weekend or national
holiday, Employee will have until the next business day to revoke. Any
revocation must be in writing and received by Safeguard at its facility located
at 435 Devon Park Drive, 800 Building, Wayne, PA 19087, Attention: President,
with a copy to the General Counsel, Safeguard Scientifics, Inc., 800 Building,
435 Devon Park Drive, Wayne, PA 19087.
(b) Employee has carefully read and fully understands all of the provisions of
this Agreement which set forth the entire agreement between him and Safeguard
with respect to the subject matter hereto, and he acknowledges that he has not
relied upon any representation or statement, written or oral, not set forth in
this document.
(c) This Agreement is made in the Commonwealth of Pennsylvania and shall be
interpreted under the laws thereof. Its language shall be construed as a whole,
to give effect to its fair meaning and to preserve its enforceability.
(d) Employee agrees that any breach of this Agreement by Employee will cause
irreparable damage to Safeguard and that in the event of such breach Safeguard
shall have, in addition to any and all remedies of law, the right to an
injunction, specific performance or other equitable relief to prevent the
violation of Employee’s obligations hereunder.

 

A-3



--------------------------------------------------------------------------------



 



(e) No term or condition set forth in this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Employee and an officer of Safeguard specifically and duly
authorized by the Board of Directors of Safeguard.
(f) Any waiver by Safeguard of a breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach of such
provision or any other provision hereof.
(g) Each covenant, paragraph and division of this Agreement is intended to be
severable and distinct, and if any paragraph, subparagraph, provision or term of
this Agreement is deemed to be unlawful or unenforceable, such a determination
will not impair the legitimacy or enforceability of any other aspect of the
Agreement.
(h) This Agreement is intended to be for the benefit of, and shall be
enforceable by, Safeguard. Except as provided in the prior sentence, this
Agreement is not intended to confer any rights, benefits, remedies, obligations
or liabilities hereunder upon any person or entity other than the parties hereto
and their respective heirs, representatives, successors and permitted assigns.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written above.

                         
Date:
                     , 20                                                      
    Brian J. Sisko    
 
                                    Safeguard Scientifics, Inc.    
 
                       
Date
                     , 20               By:                                  
 
              Name:        
 
              Title:        

 

A-4